Citation Nr: 1107262	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  02-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
as neck, left shoulder, and upper back pain (hereafter "neck, 
shoulder, and back disability"). 

2.  Entitlement to a disability evaluation greater than 10 
percent for patellofemoral syndrome of the right knee (hereafter 
"right knee disability"). 

3.  Entitlement to a disability evaluation greater than 10 
percent for patellofemoral syndrome of the left knee (hereafter 
"left knee disability"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from May 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2000 and December 2002 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO).  
In the December 2000 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a claim 
for service connection for a back and left shoulder disorder.  In 
the December 2002 rating decision, the RO denied entitlement to 
increased ratings for bilateral knee disabilities. 

The Veteran testified at a hearing at the RO in Houston, Texas, 
in August 2004 before the undersigned Veterans Law Judge.  A 
transcript of that hearing is on file. 

In August 2005 the Board granted reopening of the claim for 
service connection for neck, shoulder, and back disability, and 
remanded that claim as well as the claims for ratings in excess 
of 10 percent for patellofemoral syndrome of each knee.  
Thereafter, those claims were again remanded in June 2006.  

A January 2009 Board decision denied the claims.  The Veteran 
appealed that Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion 
for Remand (JMR), the Court entered an Order in January 2011 
vacating the January 2009 Board decision and remanding the claims 
to the Board for further proceedings consistent with the JMR.  

The claims for ratings in excess of 10 percent for patellofemoral 
syndrome of each knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

The weight of the probative medical evidence shows that the 
Veteran's current neck, shoulder, and back disability are due to 
and the result of an inservice vehicular accident. 


CONCLUSION OF LAW

A neck, shoulder, and back disability were incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Veteran's service treatment records show that in February 
1993 she complained of pain in the mid and upper back that was 
assessed as musculoskeletal back pain.  She was given a limited 
profile for one week, but no further treatment.  She was involved 
in a motor vehicle accident (MVA) in January 1995 in which her 
body was moved laterally to the right side with the impact.  She 
complained of pain in the upper back following the injury, and an 
examination revealed tenderness over the left scapula but full 
range of motion of the left shoulder.  An X-ray of the left 
shoulder was negative.  The diagnosis was a musculoskeletal 
strain involving the left scapula area, for which she was given 
medication and a limited profile for 10 days. 

Following the initial injury the Veteran's symptoms improved, 
until she lifted a 15 pound box and the symptoms recurred.  
Examination in February 1995 showed tenderness to palpation in 
the area of the left scapula, but no other abnormalities.  She 
was given additional medication and a course of physical therapy.  
Her limited profile was also extended.  When evaluated in the 
Physical Therapy Clinic her symptoms were assessed as "chronic" 
supraspinatus strain.  She received physical therapy twice, but 
failed to appear for the third appointment.

During a December 1995 VA examination the Veteran reported having 
incurred a contusion to the left shoulder as the result of an 
MVA, but stated that she had recovered from that injury and had 
no complaints regarding the shoulder.  Examination of the left 
shoulder, including an X-ray study, revealed no abnormalities.  
The examination resulted in an assessment of history of minor 
contusion to the left shoulder with full recovery and no 
abnormality on examination. 

A December 1995 VA X-ray showed loss of cervical lordosis, which 
might be the result of positioning of the patient or to an acute 
muscle strain but the cervical spine was otherwise normal.  

The Veteran sought treatment for her disability again July 1997, 
when she reported having left shoulder and arm pain.  The 
assessment was "myalgia."  

Magnetic Resonance Imaging (MRI) of the Veteran's cervical spine 
in February 1999 revealed minimal degenerative disc disease (DDD) 
at C5-C6 with minimal spondylosis. 

The Veteran underwent a VA examination June 2003, prior to being 
involved in another MVA later that month.  The examiner reviewed 
the claim files prior to the examination.  The Veteran reported 
being involved in an MVA in January 1995 and having subsequently 
developed pain in her left shoulder and neck.  The examiner's 
impression was that the Veteran had "chronic" post-traumatic 
neck and left shoulder pain that was mechanical in nature, with 
no evidence of radiculopathy or myelopathy.  Her clinical 
examination revealed no neurologic deficits and X-rays showed 
only minimal degenerative changes of the cervical spine with no 
evidence of spinal stenosis, foraminal stenosis, or central 
spinal canal stenosis.  The examiner concluded that the pain 
appeared to be mechanical in nature with no associated neurologic 
deficits.  

Clinical records show that on June 12, 2003, the Veteran was in 
another MVA.  She had left shoulder and neck pain, with muscle 
tightness and was prescribed Ibuprofen and physical therapy.  She 
reported left shoulder pain immediately after the accident and 
two days later was treated for tingling in her left upper 
extremity.  She had diffuse tenderness on the anterior and 
posterior aspects of her left shoulder.  Upon examination 
approximately one week after the accident, she did not have 
tenderness in her left upper extremity.  She had decreased range 
of motion when raising her arm.  An X-ray was negative for 
fracture or dislocation. 

An October 2003 VAOPT record reflects that the Veteran's history 
of a 1995 inservice MVA and a 2003 postservice MVA, were reported 
and her past history of symptoms and treatment were summarized.  
After an examination the impression, by a resident physician, was 
"s/p MVC in 1995 with left neck and shoulder muscle strain with 
residual symptoms recently aggravated by another MVC in 6/03."  
An addendum by a staff physician indicates that he had also 
evaluated the Veteran and reviewed the resident physician's note 
and discussed it with the resident physician and agreed with the 
resident physician's assessment. 

In July 2004, the Veteran was treated at a VA Medical Center 
(VAMC) for left shoulder tenderness and neck pain.  The Veteran 
was diagnosed with DDD.  She presented some of her medical 
records for review by the physician and asked the treating VA 
physician for a statement regarding whether the Veteran's 
condition was related to her in-service MVA.  The treating the 
physician concluded that it was likely that the Veteran's 
cervicalgia, left shoulder pain, and DDD were related to her 
injury in 1995.  

On VA examination in December 2005 the Veteran's claims files 
were reviewed prior to meeting with the Veteran.  The Veteran 
reported neck, shoulder, and back pain which began after a car 
accident in 1995 and worsened after a second accident in 2003.  
After an examination of the Veteran, the examiner opined that the 
claims folder showed multiple entries of the same complaints 
after the accident in 1995, and that it was at least as likely as 
not that her disability was related to service. 

In January 2007 the Veteran underwent a VA examination by a 
physician's assistant.  The Veteran felt that her neck, back, and 
shoulder disability were caused by a 1995 in-service MVA.  The 
examiner reviewed the Veteran's claims folder "extensively" prior 
to the examination.  The examiner felt that the Veteran had not 
provided new evidence with regard to her claim.  The Veteran was 
in a car accident in June 2003, and subsequently complained of a 
left shoulder injury and neck pain in June and August 2003.  The 
January 2007 VA examiner stated that did not agree "with the 
outside opinions" obtained by the Veteran.  Despite this 
statement, the examiner concluded that the December 2005 VA 
examination was "quite extensive and quite lengthy and the 
evaluation [] provided was quite exemplary" and he saw no reason 
to alter the favorable December 2005 opinion.  The January 2007 
examiner saw "no evidence that would warrant a change in [the 
December 2005 examiner's] opinion" which was quoted, and was to 
the effect, that the Veteran's disability was at least as likely 
as not related to her 1995 car accident.  The examiner's report 
was co-signed by a VA physician (however, the examiner later 
revised his opinion in May 2008). 

In May 2008, the examiner who performed the Veteran's January 
2007 VA examination amended the January 2007 opinion, stating 
that he could not find that any of the practioners that had seen 
the Veteran related her neck and left shoulder problems to her 
inservice MVA.  It was further stated that there was "really no 
evidence in any of the medical records that [the January 2007 VA 
examiner] could find that would indicate that [the Veteran's] 
current problems [were] due to the 1995 accident."  It was 
stated that the 2003 VA examiner (when it was found that there 
was mechanical neck and shoulder pain with no evidence of 
radiculopathy or myelopathy) had not been impressed with the 
concept that the Veteran had pathological injuries of her neck or 
shoulder from the 1995 accident.  The January 2007 VA examiner 
agreed with the 2003 VA examiner.  It was stated that in January 
2007 he had overlooked the 2005 favorable opinion (concluding 
that the disability was at least as likely as not related to the 
1995 car accident).  

It was noted that in his January 2007 examination report, he had 
agreed with the December 2005 VA examiner but now revised his 
opinion to state that he did not agree with the opinion expressed 
in December 2005 because the rationale he provided in January 
2007 did not agree with findings obtained on the December 2005 
examination.  The January 2007 VA examiner reiterated that he 
agreed with the opinion expressed on VA examination in June 2003 
and not with the conclusion reached on the December 2005 VA 
examination.  Rather, the January 2007 VA examiner felt that the 
prior VA examiner in December 2005 had given the Veteran the 
benefit of the doubt with no underlying rationale.  The January 
2007 examiner stated that he agreed with the opinion in 2003 
"and all the previous examiners that [the Veteran's claimed 
disabilities were] not related to her accident that she sustained 
in 1995."  The May 2008 report was co-signed by a physician.  

The evidence received since the JMR includes a VAOPT record of 
February 2010 in which the Veteran's treating VA physician 
stated, (as previously stated by that physician in July 2004), 
that "it is likely that her cervicalgia L [left] shoulder pains 
and DDD [degenerative disc disease] is related to her injury in 
1995."  

Principles Governing Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  A showing of continuity of symptoms is not required 
when disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, not every manifestation of joint pain 
inservice will permit service connection for arthritis first 
shown as a clear-cut clinical entity at some later date.  
38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

There is undisputed evidence of disability during service and 
current disability and, so, the dispositive matter is whether 
there is a nexus between the two.  As to this, in this case the 
medical opinions on file are not in agreement.  

The Board must weigh the conflicting medical evidence and may 
favor the opinion of one competent medical expert over another.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion or 
examination report must contain (1) a clear conclusion, (2) be 
based on supporting data, and (3) set forth a reasoned medical 
explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  

It is not merely a review of any claim files which renders one 
medical opinion of greater probative value than another, although 
this may be a factor; rather, it is the adequacy of the facts 
upon which an opinion is based, together with the rationale 
explaining the significance or lack of significance of the 
information used in reaching the opinion which lends greater 
probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  Some factors for consideration in weighing the 
probative value of diagnoses or opinions are the extent and 
accuracy of data and history relied upon, past treatment of the 
Veteran, the use of examination findings, the use of clinical, 
laboratory or radiological studies, a review of claim file (not 
required of private physicians) or other clinical records, and a 
review of medical literature.  Generally see Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); see also Gardin v. Shinseki, 613 
F.3d 1374 (Fed.Cir. July 2010).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, or based 
on an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Likewise, an opinion's 
weight is diminished when it appears to have been based upon 
assumed facts that are shown to be not correct.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The JMR specifically requested that the Board address 
inconsistencies in the January 2007 and May 2008 opinions.  JMR, 
at page 6.  The January2007 examiner indicated that he was in 
agreement with the June 2003 examiner who had been 
"unimpressed" by the concept that the Veteran's disabilities of 
the neck and left shoulder were due to the 1995 inservice MVA.  
As suggested in the JMR, the June 2003 VA examiner did not render 
a specific opinion as to whether there was a nexus between the 
claimed disabilities and the 1995 inservice MVA.  Rather, the 
2003 VA examiner noted the inservice MVA and rendered a diagnosis 
of "chronic" post-traumatic neck and left shoulder pain.  This 
could arguably be interpreted as a favorable opinion.  To the 
extent that the January 2007 VA examiner felt, later in May2008, 
that there was a negative opinion expressed in June 2003, the 
January 2007 examiner is incorrect.  

Also, the January 2007 examiner was also incorrect in stating in 
May 2008 that no practioners had related the Veteran's neck and 
left shoulder disabilities to the 1995 inservice MVA.  To the 
contrary, there were such favorable opinions on file.  This is 
shown in the October 2003 favorable medical opinion by two VA 
physicians and the favorable July 2004 medical opinion by the 
Veteran's treating VA physician (who corroborated that opinion in 
February 2010). 

Lastly, the January2007 VA examiner reported in May 2008 that his 
rationale in January 2007 did not agree with the findings yielded 
by the December 2005 VA examination.  However, there was no 
further explanation.  Specifically, the January2007 VA examiner 
did not indicate in May 2008 which of the findings on the 
December2005 VA examination were not in agreement with his 
January 2007 opinion.  

In sum, there are favorable medical opinions in this case in 
October 2003, July 2004, and December 2005, as well as the 
initial opinion of an examiner in January2007.  The only 
unfavorable opinion, i.e., negative evidence of a nexus, is the 
May 2008 opinion, which was an addendum to a favorable opinion in 
January 2007.  

However, for the reasons explained above, the incorrect 
assumptions and lack of detailed explanation made in the May 2008 
opinion detracts from its' probative value.  As to this, 
generally, is an opinion is revised by a medical, or any other, 
professional, it is expected that detailed reasons and bases will 
be set forth.  Such is not the case here.  

This leaves only the favorable medical opinions in October 2003, 
July 2004, December 2005, and more recently in February 2010.  
While the opinions of the treating physician in July 2004 and 
February 2010 do not discuss the impact, if any, of the 
postservice 2003 MVA, this matter was addressed and considered at 
the time that the October 2003 and December 2005 opinions were 
rendered and, still, each opinion was favorable.  

Accordingly, with the favorable resolution of doubt in favor of 
the Veteran, service-connection for neck, shoulder, and back 
disability is warranted.  

Because service-connection is being granted, any failure to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) can 
be no more than harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Moreover, there is nothing in the JMR 
which indicates that there has been any failure with respect to 
the VA's duty to notify the claimant of what is required to 
substantiate the service-connection claim.  


ORDER

Service connection for a neck, shoulder, and back disability is 
granted.  


REMAND

In the JMR it was stated that the Board had remanded these issues 
in August 2005 and June 2006 so that an examiner could document 
any "specific limitation of motion due to pain."  JMR, at page 
6.  The JMR stated that this was important because painful motion 
is relevant to a determination of limitation of motion for 
purposes of evaluating disability of the joints.  Powell v. West, 
13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 420 
(1996); Schafrath v. Derwinski, 1 Vet. App. 589, 582 (1991); 
38 C.F.R. § 4.59.  

The JMR further stated that while the December 2006 VA 
examination arguably carried out this instruction, it was 
impossible to tell from a January 2007 VA examination report at 
what point in the Veteran's range of motion that motion of her 
knee(s) became painful.  JMR, at 7.  

The JMR stated that a determination should be made as to whether 
the December 2005 findings of range of motion was sufficient to 
warrant a rating greater than 10 percent for loss of extension, 
which at 30 degrees of extension appeared to be consistent with a 
40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Even if this finding was considered contradicted by the January 
2007 report, which was unclear with regard to limitation of 
motion due to pain, consideration should be given to a staged 
increased.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Moreover, the JMR stated that the parties agreed that the Board 
decision had not clearly indicated or described what role the 
Veteran's assertion of pain played in adjudicating the claim.  
Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); VAOPGCPREC 09-
1998 (Aug. 14, 1997); and 38 C.F.R. §§ 4.5, 4.40, 4.45, 4.59.  
And this despite the acknowledgement by the Board of the December 
2005 finding of pain on repetitive range of motion while finding 
a lack of objective evidence of sufficient pain on motion to 
limit range of motion to compensable levels.  JMR, at 8 and 9. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic 
examination, to determine the nature and 
extent of her disabilities of the knees.  

The Veteran's claims files, including a copy 
of this decision and remand, should be made 
available to the examiner prior to the 
examination, and the examiner should indicate 
in the report whether the files were 
reviewed.  

The attention of the examiner is drawn to the 
matters addressed in the JMR with respect to 
determining the appropriate disability 
rating(s) for the Veteran's disabilities of 
the knees. 

The examiner should be requested to identify 
any objective evidence of pain, painful 
motion, or functional loss due to pain as a 
result of the service-connected disabilities 
of the knees.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with these 
disabilities should be specifically assessed. 

The examiner should also express an opinion 
as to whether there would be additional 
limits on functional ability during flare-ups 
(if the Veteran describes flare-ups), and if 
feasible, express this in terms of additional 
limitation of motion during flare-ups.  If 
not feasible, the examiner should so state. 

All indicated studies should be performed, 
and the rationale for all opinions expressed 
should be provided.  

2.  Thereafter, any other development deemed 
necessary should be accomplished and the 
issues being remanded should be 
readjudicated.  

3.  If the benefits sought remain denied, the 
Veteran and any representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


